     Case 3:19-cv-01788-AJB-RBB Document 17 Filed 09/18/20 PageID.165 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                       Case No.: 19-cv-01788-AJB-RBB
                                        Plaintiff,
12
                                                         ORDER:
      v.
13
      RELIANT CREDIT REPAIR, LLC,                        (1) GRANTING DEFENDANT’S
14
                             Defendant.                  MOTION TO SET ASIDE ENTRY OF
15                                                       DEFAULT, (Doc. No. 9); AND
16
                                                         (2) DENYING PLAINTIFF’S MOTION
17                                                       FOR SANCTIONS, (Doc. No. 12)
18
19         Plaintiff Anton Ewing (“Ewing”), proceeding pro se, brings this action under the
20   Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), alleging that Defendant
21   Reliant Credit Repair, LLC (“Defendant”) called Ewing, without his consent, using an
22   automatic telephone dialing system. (Complaint, Doc. No. 1 ¶ 30.) Presently pending
23   before the Court are (1) Defendant’s motion to set aside entry of default, (Doc. No. 9); and
24   (2) Ewing’s motion for sanctions against defense counsel, (Doc. No. 12). For the reasons
25   stated below, the Court GRANTS Defendant’s motion to set aside default judgment, and
26   DENIES Ewing’s motion for sanctions.
27   //
28   //
                                                     1
                                                                               19-cv-01788-AJB-RBB
     Case 3:19-cv-01788-AJB-RBB Document 17 Filed 09/18/20 PageID.166 Page 2 of 5



1    I.    DEFENDANT’S MOTION TO SET ASIDE DEFAULT JUDGMENT
2          The Court first considers Defendant’s motion to set aside default. (Doc. No. 9.) Entry
3    of default may be set aside for good cause. See Fed. R. Civ. Pro. 55(c). The court examines
4    three factors when determining whether there is good cause: (1) whether the defendant’s
5    culpable conduct led to the default; (2) whether defendant has a meritorious defense; and
6    (3) whether setting aside the default will prejudice the plaintiff. See Franchise Holding II,
7    LLC, v. Huntington Rests. Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004). The defaulting
8    party bears the burden of showing the default should be set aside. Id. However, “judgment
9    by default is a drastic step appropriate only in extreme circumstances; a case should,
10   whenever possible, be decided on the merits.” United States v. Signed Personal Check No.
11   730 of Yurban S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (quoting Falk v. Allen, 739
12   F.2d 461, 463 (9th Cir. 1984)). A court’s discretion to set aside a default is “especially
13   broad” where, as here, an entry of default, as opposed to a default judgment, is being set
14   aside. O’Conner v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994).
15         The Court concludes good cause exists to set aside entry of default. First and
16   importantly, the Court finds no evidence of bad faith or culpable conduct in Defendant’s
17   failure to respond to the Complaint. Adam Mherz, CEO for Defendant, adequately explains
18   he was aware that Plaintiff had filed a Complaint in this Court but, at that time a pro se
19   litigant, erroneously believed that Ewing never properly served the Summons and
20   Complaint on the company because the Summons and Complaint were not served at the
21   company’s business address. (Declaration of Adam Mherz ¶ 7, 8, 11.) Therefore, the
22   circumstances leading to the default do not show bad faith, but rather, mistake and
23   inadvertence at best. Thus, this factor does not weigh in favor of the extreme measure of
24   judgment by default.
25         Second, the Court favors a decision on the merits. See Eitel v. McCool, 782 F.2d
26   1470, 1472 (9th Cir. 1986) (holding default judgments generally are disfavored because
27   “cases should be decided on their merits whenever reasonably possible”). Defendant
28   asserts it will provide a defense in this litigation, and denies that it, or any agents acting on
                                                      2
                                                                                   19-cv-01788-AJB-RBB
     Case 3:19-cv-01788-AJB-RBB Document 17 Filed 09/18/20 PageID.167 Page 3 of 5



1    its behalf, called Ewing without his consent using autodialed and prerecorded calls in
2    violation of the TCPA. With this assertion, the Court will be able to evaluate the merits of
3    Plaintiff’s case against Defendant’s defense, and decide the case on the merits.
4          Lastly, the Court finds no prejudice to Plaintiff in permitting this case to proceed
5    forward. Specifically, Defendant promptly filed its motion to set aside default once it
6    discovered default was entered, this case is still in the early stages of litigation, and no
7    substantive activity has occurred in the matter. Contra PepsiCo, Inc. v. Cal. Sec. Cans.,
8    238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (noting this factor weighs in favor of default
9    if the plaintiff “will likely be without other recourse for recovery” without a default
10   judgment).
11         In light of the foregoing, the factors weigh in favor of setting aside the entry of
12   default against Defendant. The Court thus GRANTS Defendant’s motion to set aside entry
13   of default. (Doc. No. 9.) Defendant must answer or otherwise respond to Ewing’s
14   Complaint on or before October 16, 2020.
15   II.   EWING’S MOTION FOR SANCTIONS
16         Next, the Court will turn to Ewing’s motion for sanctions against Defendant’s
17   counsel. (Doc. No. 12.) Ewing argues sanctions are warranted because counsel for
18   Defendant made “derogatory remarks about Plaintiff in direct violation of Local Rule 83.4”
19   in Defendant’s ex parte motion to set aside default. (Id. at 3–4.) Among other things, Ewing
20   takes issue with the verbiage used in the motion to set aside default. (Id.) Ewing argues
21   defense counsel mischaracterizes Ewing’s correspondence, offers unnecessary information
22   in the motion, and improperly accuses Ewing of illegally recording telephone calls. (Id. at
23   6.) Ewing explains that defense counsel “remove[d] the greater majority of her slanderous
24   statements and defamatory remarks” by filing an amended motion, but “damage is still
25   done.” (Id. at 3–4.)
26         Courts have inherently broad authority to impose penalties and sanctions for a
27   party’s failure to comply with the rules of conduct governing the litigation process.
28   Through the district court’s inherent powers, monetary sanctions in the form of attorney’s
                                                 3
                                                                               19-cv-01788-AJB-RBB
     Case 3:19-cv-01788-AJB-RBB Document 17 Filed 09/18/20 PageID.168 Page 4 of 5



1    fees may be imposed against a party who acts in bad faith, such as disrupting the litigation
2    process or failing to abide by a court order. See Leon v. IDX Systems Corp., 464 F. 3d 951,
3    961 (9th Cir. 2006); see also Rodeway Exp., Inc. v. Piper, 447 U.S. 752, 766 (1980). Before
4    a court may award sanctions under its inherent powers, “the court must make an explicit
5    finding that counsel’s conduct ‘constituted or was tantamount to bad faith.’” Primus Auto.
6    Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (quoting Roadway Exp., Inc.
7    v. Piper, 447 U.S. 752, 767 (1980)). “A finding of bad faith is warranted where an attorney
8    ‘knowingly or recklessly raises a frivolous argument, or argues a meritorious claim for the
9    purpose of harassing an opponent.’” Primus Auto. Fin. Servs., 115 F.3d at 649 (quoting In
10   re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996)). “‘Mere recklessness
11   does not alone constitute bad faith; rather, an award of attorney’s fees is justified when
12   reckless conduct is combined with an additional factor such as frivolousness, harassment,
13   or an improper purpose.’” Ibrahim v. U.S. Dep’t of Homeland Sec., 912 F.3d 1147, 1180–
14   81 (9th Cir. 2019) (quoting Rodriguez v. United States, 542 F.3d 704, 709 (9th Cir. 2008)).
15         Upon close review of the parties’ filings in connection with this motion, the Court
16   does not find sanctionable conduct by defense counsel. First, while defense counsel and
17   Ewing are reminded to exclude extraneous language in filings which are irrelevant to the
18   issues at hand, defense counsel’s conduct does not demonstrate the requisite level of bad
19   faith necessary for the imposition of sanctions. To the contrary, defense counsel’s conduct
20   demonstrates a good faith effort to meet and confer with Ewing to address his objections
21   without involving the Court. (Declaration of Amanda Benedict, Ex. C, at 10–11.) These
22   efforts culminated in Defendant withdrawing its original motion, and promptly refiling a
23   motion with modified language as a compromise with Ewing. (Id.; Doc. Nos. 6, 9.) The
24   parties may disagree as to language in the motion, but the Court does not find that this
25   conduct is sanctionable.
26         Second, defense counsel’s allegation that Ewing illegally recorded telephone calls
27   also does not provide a basis to impose sanctions. Defense counsel’s assertion that Ewing
28   illegally recorded telephone calls that Ewing made or received to Defendant was not in bad
                                                  4
                                                                               19-cv-01788-AJB-RBB
     Case 3:19-cv-01788-AJB-RBB Document 17 Filed 09/18/20 PageID.169 Page 5 of 5



1    faith, but rather to establish a defense in response to Ewing’s own allegation that Defendant
2    illegally recorded telemarketing calls with Ewing in violation of California Penal Code
3    sections 632.7 and 637.2. (Doc. No. 9 at 9.) The mounting of this defense was not
4    inappropriate as it was essentially an attempt to establish a counterclaim and satisfy an
5    element to set aside entry of default. See Franchise Holding II, LLC, 375 F.3d at 926
6    (stating that to set aside default, the Court may look at whether defendant has a meritorious
7    defense).
8           As stated in this Court’s Civil Local Rules, “[i]n seeking justice through the courts,
9    attorneys and parties subject themselves to an inherently adversarial system. Although
10   adversarial, the experience does not have to, and should not, be antagonistic or hostile.
11   Civility is paramount and not to be confused with weakness. Civility in action and words
12   is fundamental to the effective and efficient functioning of our system of justice and public
13   confidence in that system.” S.D. Cal. Civil Local Rule 2.1. The Court finds no sanctionable
14   conduct today, but the Court emphasizes the importance of courtesy and civility in
15   litigation conduct.
16   III.   CONCLUSION
17          Based on the foregoing, the Court hereby GRANTS Defendant’s motion to set aside
18   default. (Doc. No. 9.) Defendant must answer or otherwise respond to Ewing’s Complaint
19   on or before October 16, 2020. Additionally, the Court DENIES Ewing’s motion for
20   sanctions. (Doc. No. 12.)
21
22          IT IS SO ORDERED.
23   Dated: September 17, 2020
24
25
26
27
28
                                                   5
                                                                                19-cv-01788-AJB-RBB
